DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, a display panel, comprising: a first light shielding layer in a display region, the first light shielding layer comprising a plurality of first openings; and a second light shielding layer in the display region, the second light shielding layer comprising a plurality of second openings: wherein the display region comprises a muddle display region and a periphery display region, an area of each of the plurality of the first openings in the periphery display region is smaller than an area of each of the plurality of the first openings in the middle display region: and the area of each of the plurality of the first openings in the periphery display region is smaller than an area of each of the plurality of the second openings in the periphery display region.
None of the prior art of record alone or in combination discloses the claimed invention.
Hirata et al. (US 2018/0335663) discloses a display panel, comprising: a first light shielding layer in a display region, the first light shielding layer comprising a plurality of first openings; and a second light shielding layer in the display region, the second light shielding layer comprising a plurality of second openings: wherein the display region comprises a muddle display region and a periphery display region, and the area of each of the plurality of the first openings in the periphery display region is smaller than an area of each of the plurality of the second openings in the periphery display region.
However, Hirata does not expressly disclose an area of each of the plurality of the first openings in the periphery display region is smaller than an area of each of the plurality of the first openings in the middle display region, nor would it have been obvious to do so in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. (US 2017/0351148) discloses a display panel, comprising: a first light shielding layer in a display region, the first light shielding layer comprising a plurality of first openings; and a second light shielding layer in the display region, the second light shielding layer comprising a plurality of second openings.
Oh et al. (US 2016/0274420) discloses a display panel, comprising: a first light shielding layer in a display region, the first light shielding layer comprising a plurality of first openings; and a second light shielding layer in the display region, the second light shielding layer comprising a plurality of second openings.
Yang et al. (US 2015/0286106) discloses a display panel, comprising: a first light shielding layer in a display region, the first light shielding layer comprising a plurality of first openings; and a second light shielding layer in the display region, the second light shielding layer comprising a plurality of second openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/10/2021